                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEREK HARDESTY,                               )
                                              )
                    Plaintiff,                )
                                              )
vs.                                           )   Civil No. 16-cv-359-JPG-DGW
                                              )
COMMISSIONER of SOCIAL                        )
SECURITY,                                     )
                                              )
                    Defendant.                )

                           ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      This matter is before the Court on Plaintiff’s Unopposed Supplemental

Motion for Approval of Attorney’s Fees Pursuant to 42 U.S.C. § 406(b) (Doc. 35).

Plaintiff’s counsel states that defendant’s counsel has informed him that he has no

objection to the motion.

      After this Court reversed and remanded pursuant to sentence four of 42

U.S.C. § 405(g), the Commissioner granted plaintiff’s application for benefits. The

fee agreement between plaintiff and his attorney (Doc. 35, Ex. 2) provided for a fee

of 25% of plaintiff’s past-due benefits, including past-due benefits owed to eligible

beneficiaries. Plaintiff’s child has now been awarded past-due benefits based on

plaintiff’s disability record.   The Commissioner withheld 25% of the past due

amount payable to plaintiff ‘s child ($8,101.25) pending court approval of the fee.

(Doc. 35, Ex. 1). This amount is in addition to the fee awarded based on the past-

due benefits paid to plaintiff. See, Doc. 34.

      42 U.S.C. § 406(b)(1)(A) provides that the Court may allow a “reasonable

fee,” not in excess of 25% of the total of the past-due benefits. However, if the

                                          1
Court approves such a fee, “no other fee may be payable or certified for payment

for such representation except as provided in this paragraph.” Ibid. In practical

terms, this means that, when a fee is awarded under § 406(b)(1), counsel must

refund any amount previously awarded under the Equal Access to Justice Act, 28

U.S.C. § 2412(d)(1)(B). Counsel has already done so here.

      The Supreme Court has held that § 406(b)(1) controls, but does not

displace, contingent fee agreement in social security cases:

      Most plausibly read, we conclude, § 406(b) does not displace contingent-fee
      agreements as the primary means by which fees are set for successfully
      representing Social Security benefits claimants in court. Rather, § 406(b)
      calls for court review of such arrangements as an independent check, to
      assure that they yield reasonable results in particular cases.

Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002).

      Having reviewed the circumstances presented here, including the time and

effort expended by counsel, the excellent result received by plaintiff and his child,

the amount of the past-due benefits and the value of the projected benefits, the

Court concludes that the additional $8,101.25 is a reasonable fee here.

      The Court notes that the Commissioner does not oppose the motion. While

the Commissioner has no direct stake in the § 406(b)(1) fee request, he “plays a

part in the fee determination resembling that of a trustee for the claimants.”

Gisbrecht, 535 U.S. at 798, n. 6.

      Wherefore, Plaintiff’s Unopposed Supplemental Motion for Approval of

Attorney’s Fees Pursuant to 42 U.S.C. § 406(b) (Doc. 35) is GRANTED. The

Court awards plaintiff’s counsel Barry A. Schultz a fee of $8,101.25 (eight

thousand, one hundred and one dollars and twenty-five cents).

      IT IS SO ORDERED.

                                          2
DATED: September 6, 2019.




                        DONALD G. WILKERSON
                        UNITED STATES MAGISTRATE JUDGE




                            3
